Exhibit 10.3

 

[g277081km01i001.jpg]

[g277081km01i002.jpg]

 

DATED 28 FEBRUARY 2018

 

(1)                                   MEPC MILTON PARK NO. 1 LIMITED AND MEPC
MILTON PARK NO. 2 LIMITED

 

(2)                                 ADAPTIMMUNE LIMITED

 

 

LEASE

 

 

relating to

 

39 Innovation Drive

 

Milton Park

 

[g277081km01i003.jpg]

[g277081km01i004.jpg]

 

--------------------------------------------------------------------------------


 

PRESCRIBED CLAUSES

 

LR1.

Date of lease

 

28 February 2018

 

 

 

 

LR2.

Title number(s)

 

LR2.1 Landlord’s title number(s)

 

BK102078

 

LR2.2 Other title number(s)

 

ON122118, ON122717, ON130606, ON145942, ON146219, ON225380, ON38283, ON72772,
ON96949, ON216090

 

 

 

 

LR3.

Parties to this lease

 

Landlord

 

MEPC MILTON PARK NO. 1 LIMITED (Company number 5491670) and MEPC MILTON PARK NO.
2 LIMITED (Company number 5491806), on behalf of MEPC Milton LP (LP
No. LP14504), both of whose registered offices are at Sixth Floor, 150
Cheapside, London, England, EC2V 6ET

 

Tenant

 

ADAPTIMMUNE LIMITED (Company number 6456741) whose registered office is at 60
Jubilee Avenue, Milton Park, Abingdon, Oxfordshire, England, OX14 4RX

 

Other parties

 

None

 

 

 

 

LR4.

Property

 

In the case of a conflict between this clause and the remainder of this lease
then, for the purposes of registration, this clause shall prevail.

 

39 Innovation Drive, Milton Park, Abingdon, Oxfordshire, OX14 4RT shown edged
red on the Plan with a gross internal floor area of 4,275 square metres (46,017
square feet) measured in accordance with the RICS Code of Measuring Practice
(sixth edition)

 

 

 

 

LR5.

Prescribed Statements etc.

 

None

 

 

 

 

LR6.

Term for which the Property is leased

 

From and including 28 February 2018

 

To and including 23 October 2041

 

 

 

 

LR7.

Premium

 

None

 

 

 

 

LR8.

Prohibitions or restrictions on disposing of this lease

 

This lease contains a provision that prohibits or restricts dispositions

 

 

 

 

LR9.

Rights of acquisition etc.

 

LR9.1 Tenant’s contractual rights to renew this lease, to acquire the reversion
or another lease of the Property, or to acquire an interest in other land

 

None

 

LR9.2 Tenant’s covenant to (or offer to) surrender this lease

 

None

 

LR9.3 Landlord’s contractual rights to acquire this lease

 

None

 

 

 

 

LR10.

Restrictive covenants given in this lease by the Landlord in respect of land
other than the Property

 

None

 

1

--------------------------------------------------------------------------------


 

LR11.

Easements

 

LR11.1 Easements granted by this lease for the benefit of the Property

 

The easements specified in Part I of the First Schedule of this lease

 

LR11.2 Easements granted or reserved by this lease over the Property for the
benefit of other property

 

The easements specified in Part II of the First Schedule of this lease

 

 

 

 

LR12.

Estate rentcharge burdening the Property

 

None

 

 

 

 

LR13.

Application for standard form of restriction

 

None

 

 

 

 

LR14.

Declaration of trust where there is more than one person comprising the Tenant

 

None

 

2

--------------------------------------------------------------------------------


 

This lease made on the date and between the parties specified in the Prescribed
Clauses Witnesses as follows:

 

1                                      Definitions and Interpretation

 

In this lease unless the context otherwise requires:

 

1.1                            Definitions

 

Adjoining Property means any adjoining or neighbouring premises in which the
Landlord or a Group Company of the Landlord holds or shall at any time during
the Term hold a freehold or leasehold interest;

 

Agreement for Lease means the agreement dated 25 May 2017 made between (1) MEPC
Milton Park No. 1 Limited and MEPC Milton Park No. 2 Limited, on behalf of MEPC
Milton LP, and (2) Adaptimmune Limited providing, inter alia, for the grant of
this lease;

 

Base Rate means the base rate from time to time of Barclays Bank PLC or (if not
available) such comparable rate of interest as the Landlord shall reasonably
require;

 

Break Date 1 means the fifth (5th) anniversary of the date of commencement of
the Contractual Term;

 

Break Date 2 means 24 October 2027;

 

Break Date 3 means 24 October 2031;

 

Break Date 4 means 24 October 2036;

 

Clearing Bank means a bank which is a shareholder in CHAPS Clearing Company
Limited;

 

Common Control means that each of the companies concerned has 50% or more of its
outstanding voting stock in the ownership of the same persons or companies;

 

Conduit means any existing or future media for the passage of substances or
energy and any ancillary apparatus attached to them and any enclosures for them;

 

Contractual Term means the term specified in the Prescribed Clauses;

 

Encumbrances means the obligations and encumbrances (if any) specified in
Part III of the First Schedule;

 

Estate means Milton Park, Abingdon, Oxfordshire (of which the Property forms
part) and the buildings from time to time standing on it as owned by the
Landlord and shown on the Plan together with any other adjoining land which is
incorporated into Milton Park;

 

Estate Common Areas means the roads, accesses, landscaped areas, car parks,
estate management offices and other areas or amenities on the Estate or outside
the Estate but serving or otherwise benefiting the Estate as a whole which are
from time to time provided or designated for the common amenity or benefit of
the owners or occupiers of the Estate;

 

Estate Services means the services provided or procured by the Landlord in
relation to the Estate as set out in Part II of the Fourth Schedule;

 

Group Company means a company which is a member of the same group of companies
within the meaning of Section 42 of the 1954 Act or is within Common Control;

 

Guarantor means any party to this lease so named in the Prescribed Clauses
(which in the case of an individual includes his personal representatives) and
any guarantor of the obligations of the Tenant for the time being;

 

Indexation Review Dates means 24 October 2021 and 24 October 2031;

 

Insurance Commencement Date means 28 February 2018;

 

Insured Risks means fire, lightning, earthquake, explosion, terrorism, aircraft
(other than hostile aircraft) and other aerial devices or articles dropped
therefrom, riot, civil commotion, malicious damage, storm or tempest, bursting
or overflowing of water tanks apparatus or pipes, flood and impact by road
vehicles (to the extent that insurance against such risks may ordinarily be
arranged with an insurer of good repute) and such other risks or insurance as
may from time to time be reasonably required by the Landlord (subject in all
cases to such usual exclusions and limitations as may be imposed by the
insurers), and Insured Risk means any one of them;

 

Landlord means the party to this lease so named in the Prescribed Clauses and
includes any other person entitled to the immediate reversion to this lease;

 

3

--------------------------------------------------------------------------------


 

Landlord’s Surveyor means a suitably qualified person or firm appointed by the
Landlord (including an employee of the Landlord or a Group Company) to perform
the function of a surveyor for the purposes of this lease;

 

Lease Particulars means the descriptions and terms in the section headed Lease
Particulars which form part of this lease insofar as they are not inconsistent
with the other provisions of this lease;

 

Permitted Use means use within Class B1 of the 1987 Order

 

Plan means the plan or plans annexed to this lease;

 

Prescribed Clauses means the descriptions and terms in the section headed
Prescribed Clauses which form part of this lease;

 

Principal Rent means:

 

From and including 28 February 2018 to but excluding 28 July 2018: TWO HUNDRED
AND EIGHTEEN THOUSAND FIVE HUNDRED AND EIGHTY POUNDS AND FIFTY PENCE
(£218,580.50) per annum;

 

From and including 28 July 2018 to and including 23 October 2021: FOUR HUNDRED
AND THIRTY SEVEN THOUSAND ONE HUNDRED AND SIXTY ONE POUNDS (£437,161.00) per
annum;

 

subject to increase in accordance with the Second Schedule;

 

Property means the property described in the Prescribed Clauses and includes any
part of it, any alteration or addition to the Property and any fixtures and
fittings in or on the Property;

 

Quarter Days means 25 March, 24 June, 29 September and 25 December in every year
and Quarter Day means any of them;

 

Rent Commencement Date means 28 February 2018;

 

Review Dates means 24 October 2026 and 24 October 2036;

 

Schedule of Condition means the schedule of condition to be prepared in
accordance with the provisions of the Agreement for Lease.

 

Service Charge means the Service Charge set out in the Fourth Schedule;

 

Service Charge Commencement Date means 28 February 2018;

 

Tenant means the party to this lease so named in the Prescribed Clauses and
includes its successors in title;

 

Term means the Contractual Term together with any continuation of the term or
the tenancy (whether by statute, common law holding over or otherwise);

 

This lease means this lease and any document supplemental to it or entered into
pursuant to it;

 

Uninsured Risks means an Insured Risk against which insurance is from time to
time unobtainable on normal commercial terms in the London insurance market at
reasonable commercial rates for a property equivalent in size, layout, type and
location.

 

VAT means Value Added Tax and any similar tax substituted for it or levied in
addition to it;

 

1954 Act means the Landlord and Tenant Act 1954;

 

1987 Order means the Town and Country Planning (Use Classes) Order 1987 (as
originally made);

 

1995 Act means the Landlord and Tenant (Covenants) Act 1995;

 

2003 Order means The Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003.

 

1.2                            Interpretation

 

1.2.1                  If the Landlord, Tenant or the Guarantor is more than one
person then their covenants are joint and several;

 

1.2.2                  Any reference to a statute includes any modification
extension or re-enactment of it and any orders, regulations, directions, schemes
and rules made under it;

 

1.2.3                  Any covenant by the Tenant not to do any act or thing
includes an obligation not knowingly to permit or suffer such act or thing to be
done;

 

4

--------------------------------------------------------------------------------


 

1.2.4                  If the Landlord reserves rights of access or other rights
over or in relation to the Property then those rights extend to persons
authorised by it;

 

1.2.5                  References to the act or default of the Tenant include
acts or default or negligence of any undertenant or of anyone at the Property
with the Tenant’s or any undertenant’s permission or sufferance;

 

1.2.6                  The index and Clause headings in this lease are for ease
of reference only;

 

1.2.7                  References to the last year of the Term shall mean the
twelve months ending on the expiration or earlier termination of the Term;

 

1.2.8                  References to Costs include all liabilities, claims,
demands, proceedings, damages, losses and proper and reasonable costs and
expenses;

 

1.2.9                  References to Principal Rent, Current Rent, Indexed Rent
and Revised Rent are references to yearly sums.

 

2                                      Demise

 

The Landlord with Full Title Guarantee DEMISES the Property to the Tenant for
the Contractual Term TOGETHER WITH the rights set out in Part I of the First
Schedule, EXCEPT AND RESERVING as mentioned in Part II of the First Schedule and
SUBJECT TO the Encumbrances;

 

3                                      Rent

 

The Tenant will pay by way of rent during the Term or until released pursuant to
the 1995 Act without any deduction counterclaim or set off except where required
by law:

 

3.1                            The Principal Rent and any VAT by equal quarterly
payments in advance on the Quarter Days to be paid by Direct Debit, Banker’s
Standing Order or other means as the Landlord requires, the first payment for
the period from and including the Rent Commencement Date to (but excluding) the
next Quarter Day to be made on the Rent Commencement Date;

 

3.2                            The Service Charge and any VAT at the times and
in the manner set out in the Fourth Schedule;

 

3.3                            The following amounts and any VAT:

 

3.3.1                  the sums specified in Clauses 4.1 [interest] and 4.2
[outgoings and utilities];

 

3.3.2                  the sums specified in Clause 6.2.1 [insurance];

 

3.3.3                  all Costs incurred by the Landlord as a result of any
breach of the Tenant’s covenants in this lease.

 

4                                      Tenant’s covenants

 

The Tenant covenants with the Landlord throughout the Term, or until released
pursuant to the 1995 Act, as follows:

 

4.1                            Interest

 

If the Landlord does not receive any sum due to it within 14 days of the due
date to pay on demand interest on such sum at 2 per cent above Base Rate from
the due date until payment (both before and after any judgment), provided this
Clause shall not prejudice any other right or remedy for the recovery of such
sum;

 

4.2                            Outgoings and Utilities

 

4.2.1                  To pay all existing and future rates, taxes, charges,
assessments and outgoings in respect of the Property (whether assessed or
imposed on the owner or the occupier), except any tax (other than VAT) arising
as a result of the receipt by the Landlord of the rents reserved by this lease
and any tax arising on any dealing by the Landlord with its reversion to this
lease;

 

4.2.2                  To pay for all gas, electricity, water, telephone and
other utilities used on the Property, and all charges in connection with such
utilities and for meters and all standing charges, and a fair and reasonable
proportion of any joint charges as determined by the Landlord’s Surveyor;

 

4.3                            VAT

 

4.3.1                  Any payment or other consideration to be provided to the
Landlord is exclusive of VAT, and the Tenant shall in addition pay any VAT
chargeable on the date the payment or other consideration is due;

 

5

--------------------------------------------------------------------------------


 

4.3.2                  Any obligation to reimburse or pay the Landlord’s
expenditure extends to irrecoverable VAT on that expenditure, and the Tenant
shall also reimburse or pay such VAT;

 

4.4                            Repair

 

4.4.1                  To keep the Property in good and substantial repair and
condition (damage by the Uninsured Risks or by the Insured Risks excepted save
to the extent that insurance moneys are irrecoverable as a result of the act or
default of the Tenant) PROVIDED THAT nothing in this Lease shall oblige the
Tenant to put the Property in any better state of repair or condition as that
evidenced in the Schedule of Condition;

 

4.4.2                  To make good any disrepair for which the Tenant is liable
within 2 months after the date of written notice from the Landlord (or sooner if
the Landlord reasonably requires);

 

4.4.3                  If the Tenant fails to comply with any such notice the
Landlord may enter and carry out the work and the cost shall be reimbursed by
the Tenant on demand as a debt;

 

4.4.4                  To enter into maintenance contracts with reputable
contractors for the regular servicing of all plant and equipment serving only
the Property;

 

4.5                            Decoration

 

4.5.1                  To clean, prepare and paint or treat and generally
redecorate:

 

(i)                                  all external parts of the Property in every
third year and in the last year of the Term;

 

(ii)                               all internal parts of the Property in every
fifth year and in the last year of the Term;

 

4.5.2                  All the work described in Clause 4.5.1 is to be carried
out:

 

(i)                                  in a good and workmanlike manner to the
Landlord’s reasonable satisfaction; and

 

(ii)                               in colours which (if different from the
existing colour) are first approved in writing by the Landlord (approval not to
be unreasonably withheld or delayed);

 

4.6                            Cleaning

 

4.6.1                  To keep the Property clean, tidy and free from rubbish;

 

4.6.2                  To clean the inside and outside of windows and any
washable surfaces at the Property as often as reasonably necessary;

 

4.7                            Overloading

 

Not to overload the floors, ceilings or structure of the Property or any plant
machinery or electrical installation serving the Property;

 

4.8                            Conduits

 

To keep the Conduits in or serving the Property clear and free from any noxious,
harmful or deleterious substance, and to remove any obstruction and repair any
damage to the Conduits as soon as reasonably practicable to the Landlord’s
reasonable satisfaction;

 

4.9                            User

 

4.9.1                  Not to use the Property otherwise than for the Permitted
Use;

 

4.9.2                  Not to use the Property for any purpose which is:

 

(i)                                noisy, offensive, dangerous, illegal, immoral
or an actionable nuisance; or

 

(ii)                             which in the reasonable opinion of the Landlord
causes damage or disturbance to the Landlord, or to owners or occupiers of any
neighbouring property; or

 

(iii)                          which involves any substance which may be
harmful, polluting or contaminating other than in quantities which are normal
for and used in connection with the Permitted Use provided that the use of the
Property as laboratories shall not be taken to be a breach of this clause;

 

4.10                     Signs

 

Not to erect any sign, notice or advertisement which is visible outside the
Property without the Landlord’s prior written consent;

 

6

--------------------------------------------------------------------------------


 

4.11                     Alterations

 

4.11.1           Not to make any alterations or additions which:

 

(i)                                  affect the structural integrity of the
Property (including without limitation the roofs and foundations and the
principal or load-bearing walls, floors, beams and columns);

 

(ii)                               merge the Property with any adjoining
premises;

 

(iii)                            affect the external appearance of the Property;

 

4.11.2           Not to make any other alterations or additions to the Property
without the Landlord’s written consent (which is not to be unreasonably withheld
or delayed) save that the Tenant may install or demount internal, non-structural
partitioning without the consent of the Landlord provided plans showing the
extent of such works are deposited with the Landlord promptly on completion of
the works;

 

4.12                     Preservation of Easements

 

4.12.1           Not to prejudice the acquisition of any right of light for the
benefit of the Property and to preserve all rights of light and other easements
enjoyed by the Property;

 

4.12.2           Promptly to give the Landlord notice if any easement enjoyed by
the Property is obstructed, or any new easement affecting the Property is made
or attempted;

 

4.13                     Alienation

 

4.13.1           Not to:

 

(i)                                assign, charge, underlet or part with
possession of the whole or part only of the Property nor to agree to do so
except by an assignment or underletting or charging of the whole of the Property
permitted by this Clause 4.13;

 

(ii)                             share the possession or occupation of the whole
or any part of the Property;

 

(iii)                          assign, part with or share any of the benefits or
burdens of this lease, or any interest derived from it by a virtual assignment
or other similar arrangement;

 

4.13.2           Charging

 

Not to charge the whole of the Property without the Landlord’s written consent
(not to be unreasonably withheld or delayed).

 

4.13.3           Assignment

 

Not to assign or agree to assign the whole of the Property without the
Landlord’s written consent (not to be unreasonably withheld or delayed),
provided that:

 

(i)                                  the Landlord may withhold consent in
circumstances where in the reasonable opinion of the Landlord

 

(a)                       the proposed assignee is not of sufficient financial
standing to enable it to comply with the Tenant’s covenants in this lease; or

 

(b)                       such persons as the Landlord reasonably requires do
not act as guarantors for the assignee and do not enter into direct covenants
with the Landlord including the provisions set out in the Third Schedule (but
referring in paragraph 1.2 to the assignee);

 

(ii)                               the Landlord’s consent shall in every case be
subject to conditions (unless expressly excluded) requiring that:

 

(a)                       the assignee covenants with the Landlord to pay the
rents and observe and perform the Tenant’s covenants in this lease during the
residue of the Term, or until released pursuant to the 1995 Act;

 

(b)                       the Tenant enters into an authorised guarantee
agreement guaranteeing the performance of the Tenant’s covenants in this lease
by the assignee including the provisions set out in paragraphs 1-5 (inclusive)
of the Third Schedule (but omitting paragraph 1.2);

 

7

--------------------------------------------------------------------------------


 

(c)                        all rent and other payments due under this lease are
paid before completion of the assignment;

 

4.13.4           Underletting

 

Not to underlet or agree to underlet the whole of the Property nor vary the
terms of any underlease without the Landlord’s written consent (not to be
unreasonably withheld or delayed).  Any permitted underletting must comply with
the following:

 

(i)                                  the rent payable under the underlease must
be:

 

(a)                       not less than the rent reasonably obtainable in the
open market for the Property without fine or premium;

 

(b)                       payable no more than one quarter in advance;

 

(c)                        subject to upward only reviews at intervals no less
frequent than the rent reviews under this lease;

 

(ii)                               the undertenant covenants with the Landlord
and in the underlease:

 

(a)                       either:

 

(I)                                to observe and perform the Tenant’s covenants
in this lease (except for payment of the rents) during the term of the
underlease or until released pursuant to the 1995 Act; or

 

(II)                           to observe and perform the Tenant’s covenants in
the underlease during the term of the underlease or until released pursuant to
the 1995 Act

 

(b)                       not to underlet, share or part with possession or
occupation of the whole or any part of the underlet premises, nor to assign or
charge part only of the underlet premises;

 

(c)                        not to assign the whole of the underlet premises
without the Landlord’s prior written consent (which shall not be unreasonably
withheld or delayed);

 

(iii)                            all rents and other payments due under this
lease (not the subject of a bona fide dispute) are paid before completion of the
underletting;

 

(iv)                           the underlease reserves as rent the Service
Charge payable under this lease;

 

(v)                              unless any underletting of the whole of the
Property

 

(a)                       contains a covenant on the part of the undertenant to
observe and perform the Tenant’s covenants in this lease (except for payment of
the rents) during the term of the underlease or until released pursuant to the
1995 Act; or

 

(b)                       is on terms obliging the undertenant to take a lease
of the whole of the Property for the unexpired residue of the term of this lease
(less one day) on the same terms as those contained in this lease (including as
to rents and rent review) in the event of the immediate reversion to such
underlease becoming vested in the Landlord

 

the underlease shall contain a break exercisable by the landlord on three
(3) months’ notice in the event of the immediate reversion thereto becoming
vested in the Landlord;

 

(vi)                           the underlease is in a form approved by the
Landlord (such approval not to be unreasonably withheld or delayed)

 

4.13.5           To take all necessary steps and proceedings to remedy any
breach of the covenants of the undertenant under the underlease and not to
permit any reduction of the rent payable by any undertenant;

 

4.13.6           Group Sharing

 

Notwithstanding Clause 4.13.1 the Tenant may share occupation of the whole or
any part of the Property with a Group Company PROVIDED THAT

 

(a)                              the relationship of landlord and tenant is not
created; and

 

(b)                              occupation by any Group Company shall cease
upon it ceasing to be a Group Company; and

 

8

--------------------------------------------------------------------------------


 

(c)                               the Tenant informs the Landlord in writing
before each occupier commences occupation and after it ceases occupation;

 

4.14                     Registration

 

Within 21 days to give to the Landlord’s solicitors (or as the Landlord may
direct) written notice of any assignment, charge, underlease or other devolution
of the Property together with a certified copy of the relevant document and a
reasonable registration fee of not less than £50;

 

4.15                     Statutory Requirements and Notices

 

4.15.1           To supply the Landlord with a copy of any notice, order or
certificate or proposal for any notice order or certificate affecting or capable
of affecting the Property as soon as it is received by or comes to the notice of
the Tenant;

 

4.15.2           To comply promptly with all notices served by any public, local
or statutory authority, and with the requirements of any present or future
statute or European Union law, regulation or directive (whether imposed on the
owner or occupier), which affects the Property or its use;

 

4.15.3           At the request of the Landlord, but at the joint cost of the
Landlord and the Tenant, to make or join the Landlord in making such objections
or representations against or in respect of any such notice, order or
certificate as the Landlord may reasonably require;

 

4.15.4           To observe and perform the obligations of any agreement entered
into prior to the date of this lease under any statute or European Union law,
regulation or directive so far as the same relates to the use and/or occupation
of the Property;

 

4.16                     Planning

 

4.16.1           Not to apply for or implement any planning permission affecting
the Property without first obtaining the Landlord’s written consent (not to be
unreasonably withheld or delayed in cases where the subject matter of the
planning permission has been approved by the Landlord pursuant to the other
provisions of this lease);

 

4.16.2           If a planning permission is implemented the Tenant shall
complete all the works permitted and comply with all the conditions imposed by
the permission before the determination of the Term (including any works
stipulated to be carried out by a date after the determination of the Term
unless the Landlord requires otherwise);

 

4.17                     Contaminants and Defects

 

4.17.1           To give the Landlord prompt written notice upon becoming aware
of the existence of any defect in the Property, or of the existence of any
contaminant, pollutant or harmful substance on the Property but not used in the
ordinary course of the Tenant’s use of the Property;

 

4.17.2           If so requested by the Landlord, to remove from the Property or
remedy to the Landlord’s reasonable satisfaction any such contaminant, pollutant
or harmful substance introduced on the Property by or at the request of the
Tenant;

 

4.18                     Entry by Landlord

 

To permit the Landlord at all reasonable times and on reasonable notice (which
shall not be less than 72 hours’ notice except in emergency) to enter the
Property in order to:

 

4.18.1           inspect and record the condition of the Property or the
Adjoining Property;

 

4.18.2           remedy any breach of the Tenant’s obligations under this lease;

 

4.18.3           repair, maintain, clean, alter, replace, install, add to or
connect up to any Conduits which serve the Adjoining Property;

 

4.18.4           repair, maintain, alter or rebuild the Adjoining Property;

 

9

--------------------------------------------------------------------------------


 

4.18.5           comply with any of its obligations under this lease;

 

Provided that the Landlord shall only exercise such rights where necessary and
shall cause as little inconvenience as reasonably practicable in the exercise of
such rights and shall promptly make good all physical damage to the Property
caused by such entry;

 

4.19                     Landlord’s Costs

 

To pay to the Landlord on demand amounts equal to such Costs as it may properly
and reasonably incur:

 

4.19.1           in connection with any application for consent made necessary
by this lease (including where consent is lawfully refused or the application is
withdrawn);

 

4.19.2           incidental to or in reasonable contemplation of the preparation
and service of a schedule of dilapidations (whether before or within three
(3) months after the end of the Term) or a notice or proceedings under
Section 146 or Section 147 of the Law of Property Act 1925 (even if forfeiture
is avoided other than by relief granted by the Court);

 

4.19.3           in connection with the enforcement or remedying of any breach
of the covenants in this lease on the part of the Tenant and any Guarantor;

 

4.19.4           incidental to or in reasonable contemplation of the preparation
and service of any notice under Section 17 of the 1995 Act;

 

4.20                     Yielding up

 

Immediately before the end of the Term:

 

(i)                                  to give up the Property repaired and
decorated and otherwise in accordance with the Tenant’s covenants in this lease;

 

(ii)                               if the Landlord so requires, to remove all
alterations made during the Term or any preceding period of occupation by the
Tenant and reinstate the Property as the Landlord shall reasonably direct and to
its reasonable satisfaction;

 

(iii)                            to remove all signs, tenant’s fixtures and
fittings and other goods from the Property, and make good any damage caused
thereby to the Landlord’s reasonable satisfaction;

 

(iv)                           to replace any damaged or missing Landlord’s
fixtures with ones of no less quality and value;

 

(v)                              to replace all carpets with ones of no less
quality and value than those in the Property at the start of the Contractual
Term;

 

(vi)                           to give to the Landlord all operating and
maintenance manuals together with any health and safety files relating to the
Property;

 

(vii)                        to provide evidence of satisfactory condition and
maintenance of plant and machinery including (without limitation) electrical
installation condition reports in respect of all of the electrical circuits and
supply equipment in the Property, and any other condition reports as required
under any relevant statute or European Union law, regulation or directive and
copies of all service records;

 

(viii)                     to return any security cards or passes provided by
the Landlord for use by the Tenant and its visitors.

 

4.21                     Encumbrances

 

To perform and observe the Encumbrances so far as they relate to the Property.

 

4.22                     Roads Etc

 

Not to obstruct the roads, pavements, footpaths and forecourt areas from time to
time on the Estate in any way whatsoever and not to use any part of the
forecourts and car parking spaces or other open parts of the Property for the
purpose of storage or deposit of any materials, goods, container ships’ pallets,
refuse, waste scrap or any other material or matter.

 

4.23                     Parking Restrictions

 

Except as to any right specifically granted in this lease not to permit any
vehicles belonging to or calling upon the Tenant to stand on the roads, car
parking spaces, forecourts, pavements or footpaths on the Estate.

 

10

--------------------------------------------------------------------------------


 

4.24                     Regulations etc

 

4.24.1           At all times during the Term to observe and perform such
regulations (if any) in respect of the Estate as the Landlord may reasonably
think expedient to the proper management of the Estate and which are notified to
the Tenant.

 

4.24.2           Not to cause any obstruction to any part of the Estate.

 

4.25                     Land Registration Provisions

 

4.25.1           Promptly following the grant of this lease the Tenant shall
apply to register this lease at the Land Registry and shall ensure that any
requisitions raised by the Land Registry in connection with that application are
dealt with promptly and properly and within one month after completion of the
registration, the Tenant shall send the Landlord official copies of its title;

 

4.25.2           Immediately after the end of the Term (and notwithstanding that
the Term has ended), the Tenant shall make an application to close the
registered title of this lease and shall ensure that any requisitions raised by
the Land Registry in connection with that application are dealt with promptly
and properly and the Tenant shall keep the Landlord informed of the progress and
completion of its application.

 

5                                      Landlord’s Covenants

 

5.1                            Quiet Enjoyment

 

The Landlord covenants with the Tenant that, the Tenant may peaceably enjoy the
Property during the Term without any interruption by the Landlord or any person
lawfully claiming under or in trust for it.

 

5.2                            Provision of Services

 

The Landlord will use its reasonable endeavours to provide or procure the
provision of the Estate Services PROVIDED THAT the Landlord shall be entitled to
withhold or vary the provision or procurement of such of the Estate Services as
the Landlord considers necessary or appropriate in the interests of good estate
management and PROVIDED FURTHER THAT the Landlord will not be in breach of this
Clause as a result of any failure or interruption of any of the Estate Services:

 

5.2.1                  resulting from circumstances beyond the Landlord’s
reasonable control, so long as the Landlord uses its reasonable endeavours to
remedy the same as soon as reasonably practicable after becoming aware of such
circumstances; or

 

5.2.2                  to the extent that the Estate Services (or any of them)
cannot reasonably be provided as a result of works of inspection, maintenance
and repair or other works being carried out at the Property or the Estate.

 

6                                      Insurance

 

6.1                            Landlord’s insurance covenants

 

The Landlord covenants with the Tenant as follows:

 

6.1.1                  To insure the Property (other than tenant’s and trade
fixtures and fittings) unless the insurance is invalidated in whole or in part
by any act or default of the Tenant:

 

(i)                                  with an insurance office or underwriters of
repute;

 

(ii)                               against loss or damage by the Insured Risks;

 

(iii)                            subject to such excesses as may be imposed by
the insurers;

 

(iv)                           in the full cost of reinstatement of the Property
(in modern form if appropriate) including shoring up, demolition and site
clearance, professional fees, VAT and allowance for building cost increases;

 

6.1.2                  To insure against loss of the Principal Rent thereon
payable or reasonably estimated by the Landlord to be payable under this lease
arising from damage to the Property by the Insured Risks for three years or such
longer period as the Landlord may reasonably require having regard to the likely
period for reinstating the Property;

 

6.1.3                  The Landlord will use its reasonable endeavours to
procure that the insurer waives its rights of subrogation against the Tenant (so
long as such provision is available in the London insurance

 

11

--------------------------------------------------------------------------------


 

market) and to ensure that the Tenant’s interest is noted on such policy (which
may be by way of the policy providing for a general noting of the interests of
tenants);

 

6.1.4                  At the request and cost of the Tenant (but not more
frequently than once in any twelve month period) to produce summary details of
the terms of the insurance under this Clause 6.1;

 

6.1.5                  To notify the Tenant as soon as becoming aware of any
material change in the terms and conditions of the insurer in relation to the
policy under which the Property is for the time being insured;

 

6.1.6                  If the Property is destroyed or damaged by an Insured
Risk, then, unless payment of the insurance moneys is refused in whole or part
because of the act or default of the Tenant, and subject to obtaining all
necessary planning and other consents to use the insurance proceeds (except
those relating to loss of rent and fees) and any uninsured excess paid by the
Tenant under Clause 6.2.4(ii) in reinstating the same (other than tenant’s and
trade fixtures and fittings) as quickly as reasonably practicable substantially
as it was before the destruction or damage in modern form if appropriate but not
necessarily identical in layout

 

6.2                            Tenant’s insurance covenants

 

The Tenant covenants with the Landlord from and including the Insurance
Commencement Date and then throughout the Term or until released pursuant to the
1995 Act as follows:

 

6.2.1                  To pay to the Landlord on demand sums equal to:

 

(i)                                  the amount which the Landlord spends on
insurance pursuant to Clause 6.1;

 

(ii)                               the cost of property owners’ liability and
third party liability insurance in connection with the Property;

 

(iii)                          the cost of any professional valuation of the
Property properly required by the Landlord (but not more than once in any two
year period);

 

6.2.2                  To give the Landlord immediate written notice on becoming
aware of any event or circumstance which might affect or lead to an insurance
claim;

 

6.2.3                  Not to do anything at the Property which would or might
prejudice or invalidate the insurance of the Property or the Adjoining Property
or cause any premium for their insurance to be increased;

 

6.2.4                  To pay to the Landlord on demand:

 

(i)                                  any increased premium and any Costs
incurred by the Landlord as a result of a breach of Clause 6.2.3;

 

(ii)                               any uninsured excess to which the insurance
policy may be subject;

 

(iii)                          the whole of the irrecoverable proportion of the
insurance moneys if the Property or any part are destroyed or damaged by an
Insured Risk but the insurance moneys are irrecoverable in whole or part due to
the act or default of the Tenant;

 

6.2.5                  To comply with the requirements and reasonable
recommendations of the insurers;

 

6.2.6                  To notify the Landlord of the full reinstatement cost of
any fixtures and fittings installed at the Property at the cost of the Tenant
which become Landlord’s fixtures and fittings;

 

6.2.7                  Not to effect any insurance of the Property against an
Insured Risk but if the Tenant effects or has the benefit of any such insurance
the Tenant shall hold any insurance moneys upon trust for the Landlord and pay
the same to the Landlord as soon as practicable;

 

6.3                            Suspension of Rent

 

If the Property is unfit for occupation and use because of damage by an Insured
Risk then (save to the extent that payment of the loss of rent insurance moneys
is refused due to the act or default of the Tenant) the Principal Rent (or a
fair proportion according to the nature and extent of the damage) shall be
suspended until the date on which the Property is again fit for occupation and
use.

 

6.4                            Determination Right

 

6.4.1                  If the Property is destroyed or damaged by an Insured
Risk such that the Property is unfit for occupation and use and shall not be
rendered fit for occupation and use within two years and nine months of the date
of such damage then either the Landlord or the Tenant may whilst the Property

 

12

--------------------------------------------------------------------------------


 

has not been rendered fit for occupation and use terminate the Contractual Term
by giving to the other not less than three (3) months’ previous notice in
writing. PROVIDED THAT if the Property has been rendered fit for occupation and
use within three years of the date of such damage then such notice shall be
deemed not to have been given.

 

6.4.2                  Termination of this lease pursuant to the provisions of
Clause 6.4.1 shall be without prejudice to the liability of either party for any
antecedent breach of the covenants and conditions herein contained (save for
Clause 6.1.6 which shall be deemed not to have applied).

 

6.5                            Uninsured Risks

 

6.5.1                  For the purposes of this Clause 6.5:

 

(i)                                  These provisions shall apply from the date
on which any Insured Risk becomes an Uninsured Risk but only in relation to the
Uninsured Risk;

 

(ii)                               References to an Insured Risk becoming an
Insured Risk shall, without limitation, include the application by insurers of
an exclusion, condition or limitation to an Insured Risk to the extent to which
such risk thereby is or becomes an Uninsured Risk.

 

(iii)                          The Landlord shall notify the Tenant in writing
as soon as reasonably practicable after an Insured Risk becomes an Uninsured
Risk.

 

6.5.2                  If during the Term the Property (or part thereof) shall
be damaged or destroyed by an Uninsured Risk so as to make the Property (or part
thereof) unfit for occupation or use:

 

(i)                                  The Principal Rent and the Service Charge
or a fair proportion according to the nature and extent of the damage sustained
will not be payable until the earlier of the date on which:

 

(a)                       The Property shall again be fit for occupation and use
excluding fitting out and replacement of contents; or

 

(b)                       This lease shall be terminated in accordance with
Clause 6.5.2(ii) or 6.5.5

 

(ii)                               The Landlord may within one year of the date
of such damage or destruction serve notice on the Tenant confirming that it will
reinstate the Property (a ‘Reinstatement Notice’) so that the Property shall be
fit for occupation and use and if the Landlord fails to serve a Reinstatement
Notice by the expiry of such prescribed period the lease will automatically end
on the date one year after the date of such damage or destruction.

 

6.5.3                  Clause 6.5.2(i) shall not apply if an Insured Risk shall
have become an Uninsured Risk owing to the act or default of the Tenant or any
person deriving title under the Tenant or their respective agents, employees,
licensee, invitees or contractors.

 

6.5.4                  If the Landlord shall have served a Reinstatement Notice
the provisions of Clause 6.1.6 shall apply as if the damage had been caused by
an Insured Risk

 

6.5.5                  If the Landlord shall have served a Reinstatement Notice
and such reinstatement has not been completed by the date two years and nine
months of the date of such damage at any time after that date the Landlord or
the Tenant may terminate this lease by serving not less than three months’
notice on the other stating that it terminates this lease, and if by the end of
such notice the Property   has been reinstated so that the Property is fit for
occupation and use the notice shall be void and this lease shall continue in
full force and effect.

 

6.5.6                  Service of a Reinstatement Notice shall not oblige the
Landlord to replace any Tenant’s fitting out works or property belonging to the
Tenant or any third party.

 

7                                      Provisos

 

7.1                            Forfeiture

 

If any of the following events occur:

 

7.1.1                  the Tenant fails to pay any of the rents payable under
this lease within 21 days of the due date (whether or not formally demanded); or

 

7.1.2                  the Tenant or Guarantor breaches any of its obligations
in this lease; or

 

7.1.3                  the Tenant or Guarantor being a company incorporated
within the United Kingdom

 

13

--------------------------------------------------------------------------------


 

(i)                                  has an Administration Order made in respect
of it; or

 

(ii)                               passes a resolution, or the Court makes an
Order, for the winding up of the Tenant or the Guarantor, otherwise than a
member’s voluntary winding up of a solvent company for the purpose of
amalgamation or reconstruction previously consented to by the Landlord (consent
not to be unreasonably withheld); or

 

(iii)                            has a receiver or administrative receiver or
receiver and manager appointed over the whole or any part of its assets or
undertaking; or

 

(iv)                           is struck off the Register of Companies; or

 

(v)                              is deemed unable to pay its debts within the
meaning of Section 123 of the Insolvency Act 1986; or

 

7.1.4                  proceedings or events analogous to those described in
Clause 7.1.3 shall be instituted or shall occur where the Tenant or Guarantor is
a company incorporated outside the United Kingdom; or

 

7.1.5                  the Tenant or Guarantor being an individual:

 

(i)                                  has a bankruptcy order made against him; or

 

(ii)                               appears to be unable to pay his debts within
the meaning of Section 268 of the Insolvency Act 1986;

 

then the Landlord may re-enter the Property or any part of the Property in the
name of the whole and forfeit this lease and the Term created by this lease
shall immediately end, but without prejudice to the rights of either party
against the other in respect of any breach of the obligations contained in this
lease;

 

7.2                            Notices

 

7.2.1                  All notices under or in connection with this lease shall
be given in writing

 

7.2.2                  Any such notice shall be duly and validly served if it is
served (in the case of a company) to its registered office or (in the case of an
individual) to his last known address;

 

7.2.3                  Any such notice shall be deemed to be given when it is:

 

(i)                                  personally delivered to the locations
listed in Clause 7.2.2; or

 

(ii)                               sent by registered post, in which case
service shall be deemed to occur on the third Working Day after posting.

 

7.3                            No Implied Easements

 

The grant of this lease does not confer any rights over the Estate or the
Adjoining Property or any other property except those mentioned in Part I of the
First Schedule, and Section 62 of the Law of Property Act 1925 is excluded from
this lease;

 

8                                      Break Clause

 

8.1                            The Tenant may terminate the Contractual Term on
Break Date 1 or Break Date 2 or Break Date 3 or Break Date 4 by giving to the
Landlord not less than twelve (12) months’ previous notice in writing;

 

8.2                            Any notice given by the Tenant shall operate to
terminate the Contractual Term only if:

 

8.2.1                  the Principal Rent reserved by this lease have been paid
by the time of such termination; and

 

8.2.2                  the Tenant yields up the Property free from any subleases
and other third party occupational interests on termination; and

 

8.2.3                  (if notice is given to terminate the Contractual Term on
Break Date 1) a sum equal to six (6) months’ worth of the Principal Rent for the
time being payable (calculated at the rate payable immediately before Break Date
1) together with a sum equal to VAT thereon at the standard rate for the time
being payable has been paid to the Landlord in cleared funds by Break Date 1;

 

8.3                            Upon termination the Contractual Term shall cease
but without prejudice to any claim in respect of any prior breach of the
obligations contained in this lease;

 

8.4                            If the Tenant terminates this Lease in accordance
with this clause 8 the Landlord shall promptly reimburse the Tenant in respect
of any sums received which relate to a period following termination of this
Lease.

 

14

--------------------------------------------------------------------------------


 

8.5                            Time shall be of the essence for the purposes of
this Clause.

 

9                                      Contracts (Rights of Third Parties) Act
1999

 

A person who is not a party to this lease has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any terms of this lease.

 

10                               Environmental Conditions

 

For the purposes of this clause the expression ‘Environment’ includes air,
man-made structures and surface or substrata any surface water or ground water,
any life form (including human) or eco system and notwithstanding any other
provisions of this Lease to the extent that the Property or Estate are affected
by contamination or pollution, the Environment or the presence of any substance
harmful to the Environment present or occurring prior to this Lease otherwise
than through the act or default of the Tenant or any party under their control
(an ‘Environmental Condition’) the Tenant shall not:

 

10.1                     be responsible for (or contribute to whether by Service
Charge or otherwise) any management compliance with statutory requirements,
clean up, remediation or containment of any such Environmental Condition; nor

 

10.2                     be responsible to repair any damage disrepair or injury
caused by or arising from any Environmental Condition; nor

 

10.3                     be responsible to contribute to any cost, fine or
liability of any kind arising out of or in any way connected with any
Environmental Condition.

 

Executed by the parties as a Deed on the date specified in the Prescribed
Clauses.

 

15

--------------------------------------------------------------------------------


 

The First Schedule

 

Part I - Easements and Other Rights granted

 

There are granted to the Tenant (in common with others authorised by the
Landlord)

 

1                                      The right to use the relevant Estate
Common Areas for access to and from the Property and for all purposes for which
they are designed;

 

2                                      Free and uninterrupted use of all
existing and future Conduits which serve the Property, subject to the Landlord’s
rights to re-route the same subject to there being no unreasonable interruption
of services;

 

3                                      The right to enter the Adjoining Property
excluding any buildings which are occupied as necessary to perform Clause 4.4
[repair] on reasonable prior written notice to the Landlord, subject to causing
as little inconvenience as practicable and complying with conditions reasonably
imposed by the Landlord and making good all physical damage caused.

 

Part II - Exceptions and Reservations

 

There are excepted and reserved to the Landlord:

 

1                                      The right to carry out any building,
rebuilding, alteration or other works to the Estate and the Adjoining Property
(including the erection of scaffolding) notwithstanding any temporary
interference with light and air enjoyed by the Property but provided that the
Tenant’s use and enjoyment of the Property is not materially compromised;

 

2                                      Free and uninterrupted use of all
existing and future Conduits which are in the Property and serve the Estate or
the Adjoining Property;

 

1                                      Rights of entry on the Property as
referred to in Clause 4.18;

 

2                                      The right to regulate and control in a
reasonable manner the use of the Estate Common Areas;

 

3                                      The right to alter the layout of the
roads forecourts footpaths pavements and car parking areas from time to time on
the Estate in such manner as the Landlord may reasonably require PROVIDED THAT
such alterations do not materially diminish the Tenant’s rights under this lease
and that such works do not materially compromise the Tenant’s access to the
Property;

 

4                                      The right in the last six months of the
Term to view the Property with prospective tenants upon giving reasonable notice
(not to be less than 72 hours) and the right throughout the Term to view the
Property with prospective purchasers upon giving reasonable notice (not to be
less than 72 hours).

 

Part III - Encumbrances

 

The covenants declarations and other matters affecting the Property contained or
referred to in the Landlord’s freehold reversionary title number BK102078 as at
the date of this lease

 

16

--------------------------------------------------------------------------------


 

The Second Schedule

 

Part I - Indexation Rent Review

 

1                                      In this Part of this Schedule:

 

1.1                            Indexation Review Date means each of the
Indexation Review Dates and Relevant Indexation Review Date shall be interpreted
accordingly;

 

1.2                            Current Rent means the Principal Rent payable
under this lease immediately before the Relevant Indexation Review Date;

 

1.3                            Index means the Consumer Prices Index published
by the Office for National Statistics or (if not available) such index of
comparative prices as the Landlord shall reasonably require;

 

1.4                            Indexed Rent means:

 

Current Rent multiplied by (A/B) per annum where:

 

A                              =                     The figure shown in the
Index for the month immediately before the Relevant Indexation Review Date; and

 

B                               =                    (In the case of the first
Indexation Review Date) the figure shown in the Index for January 2018 and (in
the case of the subsequent Indexation Review Date) the figure shown in the Index
for September 2026.

 

1.5                            Revised Rent means the new Principal Rent
following each Indexation Review Date pursuant to paragraph 2 of the Second
Schedule.

 

2                                      The Principal Rent shall be reviewed on
each Indexation Review Date to the higher of:

 

2.1                            the Current Rent (disregarding any suspension or
abatement of the Principal Rent); and

 

2.2                            the Indexed Rent ascertained in accordance with
this lease;

 

3                                      If a Revised Rent has not been
ascertained by the Relevant Indexation Review Date:

 

3.1                            the Current Rent shall continue to be payable
until the Revised Rent is ascertained;

 

3.2                            when the Revised Rent is ascertained:

 

3.2.1                  the Tenant shall pay within 14 days of ascertainment of
the Revised Rent:

 

(i)                                  any difference between the Principal Rent
payable immediately before the Relevant Indexation Review Date and the Principal
Rent which would have been payable had the Revised Rent been ascertained on the
Relevant Indexation Review Date (the Balancing Payment); and

 

(ii)                               interest on the Balancing Payment at Base
Rate from the date or dates when the Balancing Payment or the relevant part or
parts would have been payable had the Revised Rent been ascertained on the
Relevant Indexation Review Date;

 

3.2.2                  the Landlord and Tenant shall sign and exchange a
memorandum recording the amount of the Revised Rent.

 

4                                      Time shall not be of the essence for the
purposes of this Schedule.

 

17

--------------------------------------------------------------------------------


 

Part II - Rent Review

 

1                                      In this Part of this Schedule:

 

1.1                            Review Date means each of the Review Dates and
Relevant Review Date shall be interpreted accordingly;

 

1.2                            Rack Rental Value means the annual rent
(exclusive of VAT) at which the Property might reasonably be expected to be let
in the open market at the Relevant Review Date

 

ASSUMING

 

1.2.1                  the letting is on the same terms as those contained in
this lease but subject to the following qualifications:

 

(i)                                the term shall commence on the Relevant
Review Date and be for a term equal to the unexpired residue of the Term;

 

(ii)                             the amount of the Principal Rent shall be
disregarded, but it shall be assumed that the Principal Rent is subject to
review every five (5) years to the Rack Rental Value;

 

1.2.2                  the Property is available to let as a whole, with vacant
possession, by a willing landlord to a willing tenant, without premium;

 

1.2.3                  the Property is ready, fit and available for immediate
occupation and use for the Permitted Use;

 

1.2.4                  all the obligations on the part of the Tenant contained
in this lease have been fully performed and observed;

 

1.2.5                  no work has been carried out to the Property which has
reduced the rental value of the Property;

 

1.2.6                  if the whole or any part of the Property has been
destroyed or damaged it has been fully reinstated;

 

1.2.7                  that there is no alternative basis in the hypothetical
lease for the assessment of rent on review other than for assessment of the Rack
Rental Value;

 

1.2.8                  that the works referred to in the agreement for the grant
of this lease have been carried out and completed at the Landlord’s sole
expense;

 

BUT DISREGARDING

 

1.2.9                  any goodwill attached to the Property by reason of any
business carried on there;

 

1.2.10           any effect on rent of the fact that any Tenant and any
undertenant is or has been in occupation of the Property;

 

1.2.11           any effect on rent of any improvements at the Property made
with the Landlord’s consent by the Tenant or any undertenant, except
improvements carried out pursuant to an obligation to the Landlord or at the
expense of the Landlord;

 

PROVIDED THAT the Rack Rental Value shall be that which would be payable after
the expiry of any rent free period or concessionary rent period for fitting out
(or the receipt of any contribution to fitting out works or other inducement in
lieu thereof) which might be given on a letting of the Property, so that no
discount reduction or allowance is made to reflect (or compensate the tenant for
the absence of) any such rent free or concessionary rent period or contribution
or other inducement;

 

1.3                            Revised Rent means the new Principal Rent
following each Review Date pursuant to paragraph 2 of the Second Schedule.

 

1.4                            Expert means a surveyor (who shall be a Fellow of
the Royal Institution of Chartered Surveyors with at least ten (10) years
experience in the letting and valuation of premises of a similar nature to and
situate in the same region as the Property) agreed between the Landlord and the
Tenant, or in the absence of agreement nominated on the application of either
party by the President for the time being of the Royal Institution of Chartered
Surveyors.

 

2                                      The Principal Rent shall be reviewed on
each Review Date to the higher of:

 

2.1                            the Principal Rent payable immediately before the
Relevant Review Date (disregarding any suspension or abatement of the Principal
Rent); and

 

2.2                            the Rack Rental Value on the Relevant Review Date
agreed or determined in accordance with this lease.

 

3                                      The Rack Rental Value at any Review Date
shall be:

 

18

--------------------------------------------------------------------------------


 

3.1                            agreed in writing between the Landlord and the
Tenant; or

 

3.2                            determined by an Expert (acting as an expert) on
the application of either Landlord or Tenant at any time after the Relevant
Review Date;

 

4                                      In the case of determination by an
Expert:

 

4.1                            the Expert will be instructed to afford the
Landlord and the Tenant the opportunity to make written representations to him
and comment upon written representations received by him;

 

4.2                            if an Expert dies, refuses to act or becomes
incapable of acting, or if he fails to notify the parties of his determination
within 2 months after receiving the last submission delivered to him, either the
Landlord or the Tenant may apply to the President to discharge him and appoint
another in his place;

 

4.3                            the fees and expenses of the Expert and any VAT
thereon shall be paid by the Landlord and the Tenant in such shares as the
Expert shall decide (or in equal shares if the Expert does not decide this
point); if one party pays all the Expert’s fees and expenses, the paying party
may recover the other’s share from the other party, in the case of the Landlord
as arrears of rent.

 

5                                      If a Revised Rent is not agreed or
determined by the Relevant Review Date:

 

5.1                            the Principal Rent payable immediately before the
Relevant Review Date shall continue to be payable until the Revised Rent is
ascertained;

 

5.2                            when the Revised Rent is ascertained:

 

5.2.1                  the Tenant shall pay within 14 days of ascertainment:

 

(i)                                  any difference between the Principal Rent
payable immediately before the Relevant Review Date and the Principal Rent which
would have been payable had the Revised Rent been ascertained on the Relevant
Review Date (the Balancing Payment); and

 

(ii)                             interest on the Balancing Payment at Base Rate
from the date or dates when the Balancing Payment or the relevant part or parts
would have been payable had the Revised Rent been ascertained on the Relevant
Review Date;

 

5.2.2                  the Landlord and Tenant shall sign and exchange a
memorandum recording the agreed amount of the Revised Rent.

 

6                                      Time shall not be of the essence for the
purposes of this Schedule.

 

19

--------------------------------------------------------------------------------


 

The Third Schedule

 

Guarantee

 

1                                      The Guarantor covenants with the Landlord
as principal debtor:

 

1.1                            that throughout the Term or until the Tenant is
released from its covenants pursuant to the 1995 Act:

 

1.1.1                  The Tenant will pay the rents reserved by and perform its
obligations contained in this lease;

 

1.1.2                  The Guarantor will indemnify the Landlord on demand
against all Costs arising from any default of the Tenant in paying the rents and
performing its obligations under this lease;

 

1.2                            the Tenant (here meaning the Tenant so named in
the Prescribed Clauses) will perform its obligations under any authorised
guarantee agreement that it gives with respect to the performance of any of the
covenants and conditions in this lease.

 

2                                      The liability of the Guarantor shall not
be affected by:

 

2.1                            Any time given to the Tenant or any failure by
the Landlord to enforce compliance with the Tenant’s covenants and obligations;

 

2.2                            The Landlord’s refusal to accept rent at a time
when it would or might have been entitled to re-enter the Property;

 

2.3                            Any variation of the terms of this lease;

 

2.4                            Any change in the constitution, structure or
powers of the Guarantor the Tenant or the Landlord or the administration,
liquidation or bankruptcy of the Tenant or Guarantor;

 

2.5                            Any act which is beyond the powers of the Tenant;

 

2.6                            The surrender of part of the Property;

 

3                                      Where two or more persons have guaranteed
obligations of the Tenant the release of one or more of them shall not release
the others.

 

4                                      The Guarantor shall not be entitled to
participate in any security held by the Landlord in respect of the Tenant’s
obligations or stand in the Landlord’s place in respect of such security.

 

5                                      If this lease is disclaimed, and if the
Landlord within 6 months of the disclaimer requires in writing the Guarantor
will enter into a new lease of the Property at the cost of the Guarantor on the
terms of this lease (but as if this lease had continued and so that any
outstanding matters relating to rent review or otherwise shall be determined as
between the Landlord and the Guarantor) for the residue of the Contractual Term
from and with effect from the date of the disclaimer.

 

6                                      If this lease is forfeited and if the
Landlord within 6 months of the forfeiture requires in writing the Guarantor
will (at the option of the Landlord):

 

6.1                            enter into a new lease as in paragraph 5 above
with effect from the date of the forfeiture; or

 

6.2                            pay to the Landlord on demand an amount equal to
the moneys which would otherwise have been payable under this lease until the
earlier of 6 months after the forfeiture and the date on which the Property is
fully relet.

 

20

--------------------------------------------------------------------------------


 

The Fourth Schedule
Service Charge
Part I - Calculation and payment of the Service Charge

 

1                                      In this Schedule unless the context
otherwise requires:

 

1.1                            Accounting Date means 31 December in each year or
such other date as the Landlord notifies in writing to the Tenant from time to
time;

 

1.2                            Accounting Year means the period from but
excluding one Accounting Date to and including the next Accounting Date;

 

1.3                            Estimated Service Charge means the Landlord’s
Surveyor’s reasonable and proper estimate of the Service Charge for the
Accounting Year notified in writing to the Tenant from time to time;

 

1.4                            Service Cost means all reasonable and proper
costs and expenses paid or incurred by the Landlord in relation to the provision
of the Estate Services (including irrecoverable VAT);

 

1.5                            Tenant’s Share means a fair and reasonable
proportion of the Service Cost.

 

2                                      The Service Charge shall be the Tenant’s
Share of the Service Cost in respect of each Accounting Year, and if only part
of an Accounting Year falls within the Term the Service Charge shall be the
Tenant’s Share of the Service Cost in respect of the relevant Accounting Period
divided by 365 and multiplied by the number of days of the Accounting Year
within the Term.

 

3                                      The Landlord shall have the right to
adjust the Tenant’s Share from time to time to make reasonable allowances for
differences in the services provided to or enjoyable by the other occupiers of
the Estate.

 

4                                      The Tenant shall pay the Estimated
Service Charge for each Accounting Year to the Landlord in advance by equal
instalments on the Quarter Days, (the first payment for the period from and
including the Service Charge Commencement Date to (but excluding) the next
Quarter Day after the Service Charge Commencement Date to be made on the Service
Charge Commencement Date); and

 

4.1                            If the Landlord’s Surveyor does not notify an
estimate of the Service Charge for any Accounting Year the Estimated Service
Charge for the preceding Accounting Year shall apply; and

 

4.2                            Any adjustment to the Estimated Service Charge
after the start of an Accounting Year shall adjust the payments on the following
Quarter Days equally.

 

5                                      As soon as practicable after the end of
each Accounting Year the Landlord shall serve on the Tenant a summary of the
Service Cost and a statement of the Service Charge certified by the Landlord’s
Surveyor which shall be conclusive (save in the case of manifest error).

 

6                                      The difference between the Service Charge
and the Estimated Service Charge for any Accounting Year (or part) shall be paid
by the Tenant to the Landlord within fourteen days of the date of the statement
for the Accounting Year, or allowed against the next Estimated Service Charge
payment, or after the expiry of the Term refunded to the Tenant.

 

7                                      The Tenant shall be entitled by
appointment within a reasonable time following service of the Service Charge
statement to inspect the accounts maintained by the Landlord and the Landlord’s
Surveyor relating to the Service Cost and supporting vouchers and receipts at
such location as the Landlord reasonably directs.

 

8                                      For the avoidance of doubt any cost
charged as a Service Cost in respect of any element of the Estate Services shall
not be charged as a Service Cost in respect of any other head of charge under
which charges are made for services by the Landlord.

 

21

--------------------------------------------------------------------------------


 

Part II - Estate Services

 

In relation to the Estate the provision of the following services or the Costs
incurred in relation to:

 

1                                      The Common Areas

 

Repairing, maintaining and (where appropriate) cleaning, lighting and (as
necessary) altering renewing, rebuilding and reinstating the Estate Common
Areas.

 

2                                      Conduits

 

The repair, maintenance and cleaning and (as necessary) replacement and renewal
of all Conduits within the Estate Common Areas.

 

3                                      Plant and machinery

 

Hiring, operating, inspecting, servicing, overhauling, repairing, maintaining,
cleaning, lighting and (as necessary) renewing or replacing any plant,
machinery, apparatus and equipment from time to time within the Estate Common
Areas or used for the provision of services to the Estate and the supply of all
fuel and electricity for the same and any necessary maintenance contracts and
insurance in respect thereof.

 

4                                      Signs

 

Maintaining and (where appropriate) cleaning and lighting and (as necessary)
renewing and replacing the signboards, all directional signs, fire regulation
notices, advertisements, bollards, roundabouts and similar apparatus or works.

 

5                                      Landscaping

 

Maintaining, tending and cultivating and (as necessary) re-stocking any garden
or grassed areas including replacing plants, shrubs and trees as necessary.

 

6                                      Common facilities

 

Repairing maintaining and (as necessary) rebuilding as the case may be any party
walls or fences, party structures, Conduits or other amenities and easements
which may belong to or be capable of being used or enjoyed by the Estate in
common with any land or buildings adjoining or neighbouring the Estate.

 

7                                      Security

 

Installation, operation, maintenance, repair, replacement and renewal of closed
circuit television systems and other security systems.

 

8                                      Outgoings

 

Any existing and future rates, taxes, charges, assessments and outgoings in
respect of the Estate Common Areas or any part of them except tax (other than
VAT) payable in respect of any dealing with or any receipt of income in respect
of the Estate Common Areas.

 

9                                      Transport

 

The provision of a bus service to and from Didcot or such other transport and/or
location (if any) deemed necessary by the Landlord.

 

10                               Statutory requirements

 

The cost of carrying out any further works (after the initial construction in
accordance with statutory requirements) to the Estate Common Areas required to
comply with any statute.

 

11                               Management and Staff

 

11.1                     The proper and reasonable fees, costs, charges,
expenses and disbursements (including irrecoverable VAT) of any person properly
employed or retained by the Landlord for or in connection with surveying or
accounting functions or the performance of the Estate Services and any other
duties in and about the Estate relating to the general management,
administration, security, maintenance, protection and cleanliness of the Estate:

 

11.2                     Management costs fees and disbursements in respect of
the Estate of 10% of the Service Cost (excluding costs under this clause 11.2).

 

11.3                     Providing staff in connection with the Estate Services
and the general management, operation and security of the Estate and all other
incidental expenditure including but not limited to:

 

22

--------------------------------------------------------------------------------


 

11.3.1           salaries, National Health Insurance, pension and other payments
contributions and benefits;

 

11.3.2           uniforms, special clothing, tools and other materials for the
proper performance of the duties of any such staff;

 

11.3.3           providing premises and accommodation and other facilities for
staff.

 

12                               Enforcement of Regulations

 

The reasonable and proper costs and expenses incurred by the Landlord in
enforcing the rules and regulations from time to time made pursuant to Clause
4.24 provided that the Landlord shall use all reasonable endeavours to recover
such costs and expenses from the defaulting party and provided further that
there shall be credited against the Service Cost any such costs recovered.

 

13                               Insurances

 

13.1                     Effecting such insurances (if any) as the Landlord may
properly think fit in respect of the Estate Common Areas the plant, machinery,
apparatus and equipment used in connection with the provision of the Estate
Services (including without prejudice those referred to in paragraph 3 above)
and any other liability of the Landlord to any person in respect of those items
or in respect of the provision of the Estate Services.

 

13.2                     Professional valuations for insurance purposes (but not
more than once in any two year period);

 

13.3                     Any uninsured excesses to which the Landlord’s
insurance may be subject.

 

14                               Generally

 

Any reasonable and proper costs (not referred to above) which the Landlord may
incur in providing such other services and in carrying out such other works as
the Landlord may reasonably consider to be reasonably desirable or necessary for
the benefit of occupiers of the Estate.

 

15                               Anticipated Expenditure

 

Establishing and maintaining reserves to meet the future costs (as from time to
time estimated by the Landlord’s Surveyor) of providing the Estate Services;

 

16                               Borrowing

 

The costs of borrowing any sums required for the provision of the Estate
Services at normal commercial rates available in the open market or if any such
sums are loaned by the Landlord or a Group Company of the Landlord interest at
Base Rate.

 

17                               VAT

 

Irrecoverable VAT on any of the foregoing.

 

23

--------------------------------------------------------------------------------


 

 

[g277081km07i001.gif]

 

 

EXECUTED as a DEED by ADAPTIMMUNE

 

 

LIMITED acting by

 

 

 

 

 

 

 

 

 

 

 

 

A director in the presence of:

 

 

 

 

 

 

/s/ James Noble

 

 

 

Director

 

 

 

 

 

 

 

 

/s/ M. Henry

 

 

 

 

 

 

 

 

 

 

 

Witness Name:

Margaret Henry

 

 

 

 

 

 

 

 

Address:

60 Jubilee Avenue

 

 

 

 

Milton Park

 

 

 

 

Abingdon, Oxfordshire OX14 4RX

 

 

 

 

 

 

 

 

Occupation:

Company Secretary

 

 

 

 

24

--------------------------------------------------------------------------------


 

[g277081km09i001.jpg]

 

--------------------------------------------------------------------------------


 

[g277081km11i001.jpg]

 

--------------------------------------------------------------------------------


 

 

[g277081km13i001.gif]

 

 

SIGNED as a DEED by TIMOTHY BARLOW

 

 

MEPC MILTON PARK NO. 1

 

 

LIMITED acting by a director in the presence of:

 

 

 

 

 

 

 

 

/s/ Timothy Barlow

 

 

 

MEPC MILTON PARK NO. 1 LIMITED

 

 

 

 

 

 

 

 

/s/ Philip Campbell

 

 

 

Signature of witness

 

 

 

 

 

 

 

Witness name:

Philip Campbell

 

 

 

 

 

 

 

 

Address:

99 Park Drive,

 

 

 

 

Milton Park, OX14 4RY

 

 

 

 

 

 

 

 

 

 

 

 

[g277081km13i002.gif]

 

 

SIGNED as a DEED by TIMOTHY BARLOW

 

 

MEPC MILTON PARK

 

 

NO. 2 LIMITED acting by a director in the presence of:

 

 

 

 

 

 

 

 

/s/ Timothy Barlow

 

 

 

MEPC MILTON PARK NO. 2 LIMITED

 

 

 

 

 

 

 

 

/s/ Philip Campbell

 

 

 

Signature of witness

 

 

 

 

 

 

 

Witness name:

Philip Campbell

 

 

 

 

 

 

 

 

Address:

99 Park Drive,

 

 

 

 

Milton Park, OX14 4RY

 

 

 

 

24

--------------------------------------------------------------------------------